Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3 are objected to because of the following informalities: inconsistently using the term “body sensor system” and “wearable body sensor system”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 18-20 recites “an implantable probe comprising a microelectrode array of carbon nanotube connections between electronic circuitry and in-vivo human neural tissue”; this Examiner does not understand this limitation. It is interpreted as acquiring an implantable probe comprising carbon nanotube/CNT, adapted for acquiring brain activity.
Claims 2 and 3 are also rejected for reciting similar limitation. Appropriate amendment is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Stivoric et al. US 2008/0275309 A1 (hereinafter “Stivoric”, previously cited) in view of Simon et al. US 2016/0029946 A1 (hereinafter “Simon”).
Regarding claim 2, Stivoric discloses a computer program product for detection of neurodegenerative disease (see Abstract: a computerized system adapted for long term and continuous monitoring of physiological parameters), the computer program product comprising a non-transitory computer readable storage having program instructions embodied therewith, the program instructions executable by a computer, to cause the computer to perform a method comprising: 
Receiving data measuring function of at least one of the motor system, cognitive function, and brain activity of a subject during everyday life (see Abstract, and [0066-0067, 0070-0073], Table 1 and Table 2 discloses continuous monitoring a plethora of physiological parameters and contextual/environmental parameters of a subject during everyday life), 
wherein measuring functioning of the motor system comprises: placing a wearable body sensor system on the subject ([0066] wearable sensor device 10), the at least one sensor system selected from a group comprising an Integrated Clothing Sensing System, an Inertial Measurement Unit, an optical marker tracking system, acceleration sensors, and a Hydrocele Geodesic Sensor Net, and gathering movement data with the wearable body sensor system (only one from the group is required by the claim, Stivoric teaches at least acceleration sensors; see [0093] and  Table 1, accelerometer for detecting body movement; further see Table 2 regarding the list of movements and activities that are measured and distinguished), 
wherein measuring functioning of the cognitive function comprises: gathering cognitive function data comprising everyday speech data ([0140] input speech) and neural oscillation detection data (Table 1: EEG is a measurement of brainwaves/neural oscillation), wherein the everyday speech data is gathered using an audio capture device ([0140] microphone is a voice/audio capture device and has voice recognition) and the neural oscillation detection data is gathered using an electro- encephalogram device ([0067] and Table I discloses skin surface EEG) and
wherein measuring brain activity comprises: gathering brain activity data comprising electro-encephalogram data gathered using an electro-encephalogram device ([0067] and Table I discloses skin surface EEG); and 
determining, at a computer system ([0078-0082] central monitoring unit 30) comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor ([0082] server computer and associated database which store and execute the Health Manager software; also see Figs.3-4), the presence of an abnormal condition based on the gathered at least one motor system data, cognitive function data, and brain activity data of the subject ([0108-0110] calculating activities of daily living health index; also see [0228] determining cumulative condition with regard to motor functions in Table 3 such as exercise, fatigue, likelihood of falling; see further description below),
wherein analyzing the gathered motor system data comprises: analyzing movement data to differentiate between movement conditions and generating information indicating movement conditions (see [0230-0231], Table 3: “Instantaneous events” including falling, seizure, and also “Durative measurements” including distinguishing types of motion e.g. running, walking, biking, aerobic exercises, and positions of motion);
wherein analyzing the gathered cognitive function data comprises: analyzing the gathered speech data for motor and non-motor correlations related to severity of the neurodegenerative disease data and analyzing the gather neural oscillation data detection data to measure motor and non-motor aspects ([0228] and Table 3: cumulative condition include determining “Alzheimer’s” wherein the correlations of data are described in [0234-0237] based on EEG, speech and motion), and 
wherein analyzing the gathered brain activity comprises: analyzing the gathered electro-encephalogram data related to severity of the neurodegenerative disease ([0228] cumulative condition include determining “Alzheimer’s”).
Regarding the analysis of motor system data, cognitive function data, and gather brain activity data, Stivoric does not disclose analyzing the gathered movement data to 
However, Simon another prior art reference in the analogous field of neurological condition analysis (see Abstract: Alzheimer’s analysis) discloses a system comprising a wearable EEG monitor for acquiring EEG time series ([0047, 0049, 0055] EEG headset), and accelerometer data from a patient ([0047, 0049]). The analysis system performs wavelet analysis on the acquired EEG and accelerometer data as discussed in [0048-0050, 0065-0077] so as to generate information indicating movement conditions ([0047] physical motion related to cognitive task ).  Simon further discloses analyzing the gathered movement data to differentiate between movement conditions using wavelet analysis ([0047, 0049] analyzing accelerometer similarly as EEG data); generating information indicating severity of the degenerative disease and the measured motor and non-motor aspects ([0036-0037] sensory and cognitive challenges; [0056] measuring cognitive function), and analyzing the gather EEG data related to the severity of neurodegenerative disease ([0047-0050] wavelet analysis of EEG); and outputting, from the computer system, information indicating severity of the neurodegenerative disease based on the generated information (Simon: [0055, 0065] determining Alzheimer’s severity ranging from mild to moderate). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Stivoric in view of Simon so as to include the wavelet analysis of EEG and accelerometer data to determine the severity of neurodegenerative disease; the [0228, 0230-0234]), and Simon discloses that using wavelet analysis provides an advantage over non-linear analysis for processing EEG  signals (Simon: [0048, 0066]), the advantage is estimating the power of transient signals without loss of frequency resolution, thus can clarify subtle information in the data (Simon: [0050]).
Regarding claim 3, it is rejected by Stivoric in view of Simon under the same analysis as to claim 1 above, and further both Stivoric and Simon discloses sensing device 10 adapted to be worn (Stivoric: [0067], Simon: [0055]), it comprises a plurality of sensors and a processor having computer program instructions (Stivoric: [0071], Simon: [0038]).

Conclusion
Note to Applicant: There is no art rejection to claim 1, because claim 1 discloses a narrower claim invention, as the wearable sensor system comprises all of the recited elements; compared with claims 2 and 3 which individually only requires one from the selected group of recited elements. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SHIRLEY X JIAN/            Examiner, Art Unit 3792                                                                                                                                                                                            
	June 30, 2021